 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    STRIKE 3 HOLDINGS, LLC,                           No. 2:20-cv-02146-TLN-CKD
12                       Plaintiff,
13           v.                                         NOTICE OF RELATED CASE ORDER
14    JOHN DOE, subscriber assigned IP
      address 99.185.0.214,
15
                         Defendant.
16

17    STRIKE 3 HOLDINGS, LLC,
                                                        No. 2:21-cv-00199-KJM-AC
18
                         Plaintiff,
19
      v.
20
      JOHN DOE, infringer identified as using
21    IP address 67.161.168.106,
22
                         Defendant.
23

24

25          Examination of the above-entitled actions reveals that they are related within the meaning

26   of Local Rule 123(a). The actions involve the same parties, are based on the same claims, the

27   same event, the same questions of fact, and the same questions of law. The actions would

28   therefore entail a substantial duplication of labor if heard by different judges. Accordingly, the


                                                       1
 1   assignment of the matters to the same judge is likely to affect a substantial savings of judicial
 2   effort and is also likely to be convenient for the parties.
 3            IT IS THEREFORE ORDERED that the action denominated 2:21-cv-00199-KJM-AC is
 4   hereby reassigned to District Judge Troy L. Nunley and Magistrate Judge Carolyn K. Delaney
 5   for all further proceedings. Any dates currently set in the reassigned case are hereby
 6   VACATED. Henceforth, the caption on documents filed in the reassigned case shall be known
 7   as 2:21-cv-00199-TLN-CKD. IT IS FURTHER ORDERED that the Clerk of Court make
 8   appropriate adjustment in the assignment of civil cases to compensate for this reassignment and
 9   issue.
10            IT IS SO ORDERED.
11            DATED: May 20, 2021
12
                                                              Troy L. Nunley
13                                                            United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
